Title: James Madison to Andrew Stevenson, 20 November 1832
From: Madison, James
To: Stevenson, Andrew


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Novr 20. 1832
                            
                        
                        I return you many thanks for the warm cap which came safe to hand a few days ago: It is as comfortable as it
                            may be fashionable, which is more than can be said of all fashions. I recd. at the same time a duplicate of the excellent
                            pair of gloves, with which Mrs. Stevenson, allow me rather to say, my Cousin Sally has favored me. Being the work of her
                            own hands they will impart the more warmth to mine. As they are a gift not a Gauntlet, I may express thro’ her husband,
                            the heartfelt acknowledgments with which they are accepted. Mrs. Madison has also provided well for my feet. I am thus
                            equipt, Cap-a-pie, for the campaign agst. Boreas, & his Allies the Frosts & the Snows. But there is
                            another article of covering, which I need most of all & which my best friends can not supply. My bones have lost
                            a sad portion of the flesh which clothed & protected them, and the digestive & nutritive organs which
                            alone can replace it, are too slothful in their functions.
                        I congratulate Richmond & my friends there on the departure of the Atmospheric Scourge which carried
                            so much death, and still more of terror with it. I join the prayer that as it was the first, it may also be the last visit.
                        Mrs. Stevenson in her letter to Mrs. Madison mentions that since you left us, you have had a sharp bilious
                            attack, adding for our gratification that you had quite recovered from it. It is very important that you shd. carry a good
                            share of health into the Chair in the Capitol. We cannot expect that it will be a Seat of Roses, whatever our hopes, that
                            it may be without the thorns that distinguished the last season.
                        Inclosed is a letter from Mrs. M to Mrs. S. As she speaks for me as I do for her, Mrs. S. & yourself
                            will have at once joint & several assurances of our constant affection and of all our good wishes.
                        
                            
                                J. M.
                            
                        
                    